Citation Nr: 1204051	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

In connection with the current appeal the Veteran requested a hearing before a member of the Board.  By correspondence dated in September 2011, the Veteran was advised that a hearing at the RO before the Board was scheduled for November 2011.  The correspondence, which was sent to the Veteran's address of record located in Palm Bay, Florida, was returned to VA as undeliverable.  Thereafter in October 2011, the RO sent correspondence advising the Veteran of the Board hearing that had been scheduled November 2011.  That correspondence shows a different mailing address in Melbourne, Florida.  There is no indication that the notice was returned as undeliverable. 

If the Veteran has changed her addresses without informing VA, it is well-established that it is the claimant's responsibility to keep VA advised of his whereabouts in order to facilitate development of a claim.  in the normal course of events it is the burden of the Veteran to keep the VA apprised of her whereabouts, and if she does not do so there is no burden on the VA to turn up heaven and earth to find her before finding abandonment of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).  However, in this case, it is apparent that the Veteran may have provided the RO a new mailing address noted in the October 2011 RO correspondence, but it is unclear.  Therefore, it is unclear whether she received proper notice of her scheduled hearing.  In view of the foregoing, and as the Veteran and her representative have expressed a desire to appear at a personal hearing before a member of the Board, it is the Board's judgment that to ensure that the Veteran has been accorded due process of law, the RO should take necessary action to ascertain the Veteran's current address and schedule her for a hearing before the Board. 

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in September 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since May 2009.

2.  Take the necessary steps to verify the Veteran's current mailing address, by contacting her at the address of record in Palm Bay, Florida, and the address noted in the October 2011 RO correspondence at Melbourne, Florida, and through her representative.  Efforts to confirm her current address should be documented in the claims file.  All subsequent correspondence from VA to the Veteran should be sent to the most recently established correct address of record and should be documented in the claims folder.  If the Veteran's current mailing address cannot be ascertained, all subsequent correspondence should be sent to both the address in Palm Bay, Florida, and the address at Melbourne, Florida.

3.  Issue a supplemental statement of the case.  

4.  Thereafter, take appropriate action to schedule the Veteran for the requested hearing before a Veterans Law Judge.  Provide the Veteran and her representative with notice of the hearing to the Veteran's most recently established correct address of record, or if not found, to the address at Palm Bay, Florida, and the address at Melbourne, Florida.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


